Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2013140235) in view of Komoto (US 20050026062), and further in view of Kosaki (US 20160187797).
	Regarding claim 1, Takashi discloses a toner with a binder resin, ([0015]), in a core-shell type particle ([0044]).  Takashi further discloses the shell comprises a styrene or acrylonitrile based resins, thermoplastic resins, ([0047]). Takashi further discloses organosilicon polymer particles (silicone resin particles) on the surface of the toner, ([0010]).  Takashi further discloses the organosilicon polymer particles have a number average particle diameter of 100-1000nm ([0067]).  However Takashi does not disclose the peak top molecular weight of the thermoplastic resin, or the difference between the sorption parameters of the organosilicon particles and the thermoplastic resin.
	Komoto teaches a toner with a core shell structure ([0106]).  Komoto further teaches the shell resin has a peak top molecular weight of 1000 or more, with the weight average molecular weight of 2000 to 100000 ([0109]).  Komoto teaches molecular weights lower than 2000 may result in poor fluidity, and molecular weights over 100000 may result in toner with poor dispersibility and low color power, ([0109]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date use a resin with a top peak molecular weight and weight average molecular weight, for proper fluidity, dispersibility, and color power.
	Kosaki teaches toner with a two different resins, where the absolute value of the difference between the SP value of the resin X and Y is less than 4.0 ([0021], [0043], [0072]).  Kosaki further teaches resin Y is an organic polysiloxane resin.  Kosaki further teaches the minimizing the difference between the SP values of the resin improves the adhesive force between the resin fine particle and the core particles ([0073]-[0075]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use a resins with similar SP values to ensure proper adhesive forces between the organosilicon polymer and the shell resin.
	Regarding claim 2, modified Takashi discloses all limitations as set forth above.  Komoto further teaches the resin of the shell has a glass transition temperature of 50-100°C ([0140]).
	Claim(s) 3, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2013140235) in view of Komoto (US 20050026062) and Kosaki (US 20160187797) as applied to claim 1 above, and further in view of Terasaki (JP 2018136374).
	Regarding claim 3, modified Takashi discloses all limitations as set forth above.  Terasaki teaches the thickness of the shell is 20-100 nm, ([0066]).  Terasaki notes that if the shell is too thin, the toner may become less chargeable ([0066]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date maintain a shell thickness within the specified range to ensure proper chargeability of the toner.
	Regarding claim 4, modified Takashi discloses all limitations as set forth above.  Terasaki further teaches the shell covers 60%.
Regarding claim 9, modified Takashi discloses all limitations as set forth above.  Terasaki teaches the shell of the core-shell toner is a vinyl resin, specifically an oxazoline based resin ([0055]-[0062]).  
Claim(s) 5, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2013140235) in view of Komoto (US 20050026062) and Kosaki (US 20160187797) as applied to claim1 above, and further in view of Arimura (US 20160378003).
	Regarding claim 5, modified Takashi discloses all limitations as set forth above.  Arimura teaches the organosilicon polymer particles are 0.50-50.00 mass% of the toner ([0058]).  Arimura further teaches the toner is capable of improved stability over time, able to suppress the occurrence of a ghost, or fogging, even after a large number of prints, ([0008]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to use the organosilicon polymer particles in the toner of Arimura to improve toner stability over time.
	Regarding claim 6, modified Takashi discloses all limitations as set forth above.  Arimura teaches the organosilicon polymer consisting of R-SiO3/2 where the R group is an alkyl group having 1-6 carbons, or a phenyl group ([0043]-[0044]).  Arimura further teaches when measured using 29Si-NMR, the ratio of peak area of the partial structure represented by the formula T3 to the total peak are of the organosilicon polymer is 40% or more, ([0044]).
	Regarding claim 7, modified Takashi disclose all limitation as set forth above.  While modified Takashi does not explicitly teach an attachment index of the organosilicon polymer particles on a polycarbonate film, Arimura details an organosilicon polymer particle composition with the same physical and chemical structure as the instant application ([0043]-[0044], [0090]).  Further, Arimura teaches that the specified toner is resistant to fogging, also known as toner remaining on the image bearing member, which effects later image quality of later prints, ([0008], [0013]).  The instant application notes the polycarbonate film is used to simulate the surface layer of the photosensitive member, ([0109]).  Therefore, the attachment index of the Modified Takashi in view of Arimura would be expected to be within the claimed range of not more than 4.5.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2013140235) in view of Komoto (US 20050026062) and Kosaki (US 20160187797) as applied to claim1 above, and further in view of Zenitani (US 20170227861).
Regarding Claim 8, Modified Takashi discloses all limitations as set forth above.  Zenitani teaches that additive particles applied in a uniform state improve flowability of the toner ([0053]). Zenitani further teaches a method of adding the particles to the toner in a uniform state and uniform structure ([0046]-[0050]). The uniform state detailed here along with the high dispersibility of the additive particles to the toner particles means there is small variation in the distance between the particles. Low variation in the distance between particles would result in a low dispersity evaluation index, as noted by the instant application, ([0125]-[0127]). As such a person having ordinary skill in the art would recognize the uniform state of the additive particles would result in a low dispersity evaluation index. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to utilize the uniform state of the additives as taught by Zenitani to improve the flowability of the toner, ([0053]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Terui (US 20200026208) teaches a toner with .  Terui further teaches the organosilicon polymer is 1-10 mass% (0069).  Terui also teaches the composition of the organosilicon polymer has the composition of  R-SiO3/2, where R is an alkyl group with 1-6 carbons, or a phenyl group ([0053]-[0057]).
Nishikawa (US 20180246432) teaches a core-shell toner, where the shell is a polyester resin with a weight average molecular weight of 5,000-50,000 ([0093]-[0094])
Hotta (US 20190271928) teaches a core-shell toner using a polyester resin having a weight average molecular weight of 5,000 to 50,000.
Kosaki (US 20160187797) teaches a weight average molecular weight of the resin Y being 10,000-80,000 ([0178])
Ikeda (US 20150056549) teaches a difference between the SP value of a toner pigment dispersant and a crystalline polyester binder resin is -1.5 to +0.8, and the difference between the pigment dispersant and copolymer is between -1.1 and +1.2 (abstract, [0013], [0023]-[0024]).
Nishizawa (US 5547804) teaches the difference between SP values of the resins used in its toner is between 0.2 and 2.4 (Col 8-11). Nishizawa further teaches controlling the difference in SP values is used to produce a more stable particle dispersion in the toner (Col 2, line 23-45).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES COLLINS SULLIVAN IV whose telephone number is (571)272-2208. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.S./Examiner, Art Unit 1737      		/DUANE SMITH/                                                                        Supervisory Patent Examiner, Art Unit 1737